
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



Employment Agreement of Richard J. Glasier


        This Agreement is made and entered into as of this 9th day of July 2002
(this "Agreement") by and between Argosy Gaming Company, a Delaware corporation
(the "Company") and Richard J. Glasier, (the "Executive");


RECITALS:


        WHEREAS, the Company desires to employ the Executive as its President;
and

        NOW THEREFORE, in consideration of the premises and of the covenants and
agreements herein contained, the parties hereto agree as follows:

        1.    Employment.    The Company hereby employs the Executive and the
Executive hereby accepts employment as the Company's President. During the
Employment Term (as hereinafter defined), Executive will have the title, status
and duties of President of the Company and will report directly to the Company's
Chief Executive Officer.

        2.    Place of Work.    The Company's headquarters is currently in
Alton, Illinois. You shall maintain an office at the Company's headquarters.

        3.    Term of Employment.    The term of employment ("Employment Term")
will commence on July 24, 2002 (the "Effective Date"), and will continue
thereafter until three years from the Effective Date, unless terminated by
either party, as provided in Sections 7 and 8 hereof.

        4.    Duties.    During the Employment Term:

        (a)  The Executive will perform duties assigned by the Company's Chief
Executive Officer or the Company's Board of Directors (the "Board"), from time
to time; provided that the Executive shall not be assigned tasks inconsistent
with those of the Company's President. The Executive acknowledges and agrees
that the Executive's duties and responsibilities hereunder may include serving
as an officer of the Company's subsidiaries and affiliates without any
additional compensation therefore. The Executive hereby accepts employment from
the Company upon the terms and conditions herein set forth and agrees to devote
his best efforts and energies to the business of the Company.

        (b)  The Executive will perform his duties diligently and competently
and shall act in conformity with Company's written and oral policies and within
the limits, budgets and business plans set by the Company. The Executive will at
all times during the Employment Term strictly adhere to and obey all of the
rules and regulations in effect from time to time relating to the conduct of
executives of the Company. The Executive shall not engage in consulting work or
any trade or business for his own account or for or on behalf of any other
person, firm or company that competes, conflicts or interferes with the
performance of his duties hereunder in any material way. The Executive shall not
serve on the board of directors of any other company without the Company's
written consent.

        5.    Basic Compensation.    The Company shall pay the Executive at an
annual base salary ("Base Salary") of six hundred twenty-five thousand dollars
($625,000). The Company shall pay the Executive's Base Salary in accordance with
the usual and customary payroll procedures of the Company, subject to usual and
customary deductions for taxes, governmental charges, and customary
contributions to health, welfare and insurance programs maintained by the
Company for its senior officers. The Company may adjust the Executive's Base
Salary upward at any time without altering the terms of this Agreement.

        6.    Additional Compensation.    

        (a)  As of the Effective Date, the Compensation Committee will grant to
the Executive an option for 200,000 shares of Company Common Stock at an
exercise price equal to the closing price of the Company's Common Stock on the
New York Stock Exchange on the business day

--------------------------------------------------------------------------------

immediately preceding the Effective Date. The shares subject to the option will
become vested and exercisable at a rate of twenty percent (20%) per year on each
anniversary date of the date of grant, if the Executive remains employed by the
Company on each such anniversary date. The terms and conditions of the stock
option program and the stock option grant will be more fully set forth in any
Stock Option Agreements and stock grant certificates adopted and delivered
respectively. The Executive shall be entitled to participate in any new or
additional stock option or stock incentive plan that the Company shall adopt
subsequent to the Effective Date.

        (b)  The Executive shall be eligible to participate in the Argosy Gaming
Company Corporate Management Incentive Bonus Plan, and any other incentive bonus
plan or program the Company makes available to senior officers. The Executive's
initial target annual bonus shall be set at sixty percent (60%) of his Base
Salary, subject to future modification by the Board (or Compensation Committee)
in its sole discretion.

        (c)  The Company shall loan the Executive the principal sum of Four
Hundred Fifty Thousand Dollars ($450,000), as soon as practicable after the
Effective Date, pursuant to the terms of a Promissory Note between the Company
and the Executive (the "Executive Loan"). The Interest Rate on the Executive
Loan will be equal to the rate payable on one-year Treasury notes as of the
Effective Date, with interest compounded annually. The Company will forgive:
(i) one-third of the principal sum of the Executive Loan on the first
anniversary of the Effective Date, if the Executive remains continuously
employed by the Company until that date; (ii) one-third of the principal sum of
the Executive Loan on the second anniversary of the Effective Date, if the
Executive remains continuously employed by the Company until that date; and
(iii) one-third of the principal sum of the Executive Loan on the third
anniversary of the Effective Date, if the Executive remains continuously
employed by the Company until that date. If the Executive's employment is
terminated before the third anniversary of the Effective Date, the remaining
principal balance and accrued interest of the Executive Loan shall be repaid to
the Company by the Executive in annual one hundred fifty thousand dollar
($150,000) installments beginning with the first anniversary of the Effective
Date that is coincident with or next following the Executive's employment
termination.

        (d)  The Executive shall receive an allowance for an automobile in the
amount of $650.00 monthly, which shall include the cost of owning or leasing of
the automobile, mileage, maintenance, gas, oil and insurance.

        (e)  The Executive will be eligible to participate on substantially the
same basis as the Company's other senior officers in any benefit plans offered
by the Company including, medical, dental, long-term disability insurance, life
insurance, qualified pension and 401(k), and nonqualified pension and deferred
compensation arrangements. The Company reserves the right to modify, suspend or
discontinue any and all of the plans, practices, policies and programs at any
time without recourse by the Executive, so long as Company takes such action
generally with respect to other similarly situated senior officers. The current
specific benefits are described in the Employee Benefits Handbook. Additionally,
the Executive shall be entitled to coverage or reimbursement for any family
medical and dental costs not covered by the Company's plans, subject to
regulatory guidelines and the terms of the Company's medical executive
reimbursement plan.

        (f)    The Company shall reimburse the Executive for the initiation fee,
up to $45,000, for joining a country club in the area of the Company's principal
business location.

        (g)  The Company shall reimburse the Executive for the reasonable and
necessary expenses incurred in connection with relocating his residence to the
St. Louis, Missouri area from Miami, Florida, including, but not limited to,
commissions on the sale of his house in Miami, Florida, moving household goods,
necessary expenses related to house hunting travel for the Executive and

2

--------------------------------------------------------------------------------




his spouse to the St. Louis, Missouri area from Miami, Florida, and a gross-up
payment for income taxes on the reimbursement of the foregoing expenses.

        (h)  The Executive shall be entitled to an employee discount of not less
than 25% at Company retail establishments. The Executive and his immediate
family shall be entitled to complimentary privileges in the Company restaurants
and eating establishments.

        (i)    The Executive shall be entitled to four weeks annual paid
vacation, according to the Company's policies applicable to senior officers.
Unused vacation may not be carried forward from one year to another.

        (j)    The Company shall reimburse the Executive for all reasonable and
necessary business expenses incurred in the performance of services with the
Company, according to Company's policies and upon Executive's presentation of an
itemized written statement and such verification as the Company may require.

        (k)  The compensation and benefits provided for in this Agreement are in
full payment of the services to be rendered by the Executive to the Company.

3

--------------------------------------------------------------------------------

        7.    Change Of Control.    In the event that there occurs a Change of
Control (as hereinafter defined) of the Company, the Executive shall be entitled
to a cash payment equivalent to three (3) years of Base Salary, vesting of all
of the Executive's outstanding stock options or awards, and the continuation of
the Executive's eligibility for coverage under the welfare and fringe benefits
plans maintained or provided to the Executive by the Company immediately prior
to the Change of Control for one (1) year, if the Executive elects to terminate
his employment: (i) upon being offered a position with lesser responsibility, or
lesser salary within one (1) year after the Change of Control; or (ii) for any
reason on the Change of Control. Such payment shall be made within ten (10)
business days following the Executive's termination of employment.

        In the event the Executive's employment is terminated after the public
announcement of a Change of Control but prior to the consummation of a Change of
Control, for any reason other than those set forth in Sections 8 or 9(a), then
the Executive shall be entitled to a cash payment equivalent to three (3) years
Base Salary and the continuation of the Executive's eligibility for coverage
under the Company's group health plan for one (1) year.

        (a)  For purposes hereof, Change of Control shall mean the first day on
which one of the following occurs: (i) any merger or consolidation of the
Company with or into any person or any sale, transfer or other conveyance,
whether direct or indirect, of all or substantially all of the assets of the
Company, on a consolidated basis, in one transaction or a series of related
transactions, if, immediately after giving effect to such transaction, any
"person" or "group" (as such terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act, whether or not applicable) (other than an Excluded
Person) is or becomes the "beneficial owner," directly or indirectly, or more
than 40% of the total voting power in the aggregate normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity, (ii) any "person" or "group" (as such terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or
not applicable) (other than an Excluded Person) is or becomes the "beneficial
owner," directly or indirectly, of more than 40% of the total voting power in
the aggregate normally entitled to vote in elections of directors of the
Company, or (iii) during any period of 12 consecutive months, individuals who at
the beginning of any such 12-month period constituted the Board of Directors of
the Company (together with any new directors whose elections by such Board or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office. In no event
will a Change of Control be deemed to have occurred, with respect to the
Executive, if the Executive is part of a purchasing group that consummates the
Change of Control transaction. The Executive will be deemed "part of a
purchasing group" for purposes of the preceding sentence if the Executive is an
equity participant in the purchasing company or group (except: (i) passive
ownership of less than two percent (2%) of the stock of the purchasing company;
or (ii) ownership of equity participation (excluding, for this purpose,
unexercised stock options) in the purchasing company or group that is otherwise
not significant, as determined prior to the Change of Control by a majority of
the nonemployee continuing Directors).

        (b)  In the event that any payment, benefit or distribution by or on
behalf of the Company to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this paragraph) (the "Payments") is determined to be an "excess parachute
payment" pursuant to Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code") or any successor or substitute provision of the Code, with
the effect that the Executive is liable for the payment of the excise tax
described in Code Section 4999 or any successor or substitute provision of the
Code (the "Excise Tax"), then the Company shall pay to

4

--------------------------------------------------------------------------------




the Executive an additional amount (the "Gross-Up Payment") such that the net
amount retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax on the Gross-Up Payment, shall be equal to the Total Payments.

          (i)  All determinations required to be made under this paragraph (b),
and the assumptions to be utilized in arriving at such determination, shall be
made by the certified public accounting firm used for auditing purposes by the
Company immediately prior to the Executive's employment termination (the
"Accounting Firm"), which shall provide detailed supporting calculations both to
the Company and the Executive. The Company shall pay all fees and expenses of
the Accounting Firm. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive, except as provided in paragraph (b)(ii)
below.

        (ii)  As a result of the uncertainty in the application of Code
Sections 280G and 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
("IRS") or other agency will claim that a greater or lesser Excise Tax is due.
In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive
to the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction) plus interest on the
amount of such repayment at one hundred and twenty percent (120%) of the rate
provided in Code Section 1274(b)(2)(B). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) at the time that the amount of such excess is finally determined. The
Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments.

5

--------------------------------------------------------------------------------






The Company shall pay all fees and expenses of the Executive relating to a claim
by the IRS or other agency.

        8.    Death or Total Disability of Executive.    

        (a)  In the event of the Executive's death or Disability during the
Employment Term, this Agreement shall terminate effective as of the date of the
Executive's death or Disability, and the Company shall have no further
obligations or liability hereunder, except the Company shall pay to the
Executive or his representative or estate (i) the portion, if any, of the
Executive's Base Salary for the period up to the Executive's date of death which
remains unpaid; (ii) any amounts payable the Executive or his representative or
estate pursuant to any employee benefits plans in which the Executive was a
participant prior to his death; and (iii) continued Base Salary for 12 months,
reduced by any amounts payable the Executive or his representative or estate
pursuant to any life or long-term disability insurance benefit plan maintained
or sponsored by the Company in which the Executive was a participant.

        (b)  The term "Disability", when used herein, shall mean when the
Executive qualifies for a benefit under the Company's long term disability plan
or if the Company does not have a long term disability plan, it shall mean a
mental or physical condition that, in the reasonable opinion of the Company's
designated medical doctor, renders the Executive unable or incompetent to carry
out the job responsibilities he held or tasks to which he was assigned at the
time the disability was incurred for a period of 60 consecutive days or 60 days
in any 12 consecutive month period.

        9.    Termination.    The Executive's employment with the Company during
the Employment Term may be terminated by the Company upon written notice to the
Executive (a) for Cause (as defined below); or (b) at any time without Cause.
For purposes of this Agreement, "Cause" shall mean the Executive's: (i) fraud or
embezzlement with respect to the Company; (ii) material violation of this
Agreement; (iii) failure to adhere to any reasonable and lawful rule or
directive of the Board; (iv) gross or willful neglect of duties; (v) alcohol or
drug dependency; (vi) being denied a gaming license by any state gaming board or
any other gaming authority having jurisdiction over the operations of the
Company or its subsidiaries or affiliates ("Gaming Body"), or if the Executive's
individual license issued by any Gaming Body is suspended, revoked, sanctioned
or reprimanded for any period of time or for any conduct; or (vii) knowingly
violates any of the Company's internal control procedures and/or policies, or
knowingly violates any statute, rule or regulation of any Gaming Body, the
United States Coast Guard, or any other governmental body having jurisdiction
over the business activities of the Company.

        If the purported cause of termination is the reasons set forth in (ii),
(iii) or (iv) above, the Company must give notice to the Executive of the cause
in writing specifying the purported cause and allow the Executive 30 days to
cure the purported cause.

        If the Executive's employment with the Company is terminated by the
Company for "Cause" or if the Executive voluntarily terminates his employment
prior to the end of the Employment Term, the Executive shall only be entitled to
(i) his basic compensation and other benefits to the date of termination; and
(ii) any shares vested under the option referred to in paragraph 6(a) as of the
Executive's termination, subject to the terms of the applicable option award
agreement and certificate.

        If the Company terminates the Executive's employment other than for
Cause, the Company shall have no further obligations or liabilities under this
Agreement, except the Company shall (i) pay to Executive his Base Salary for
twelve (12) months and an amount equal to his banked, but not yet paid bonus
following the date of the Executive's termination; (ii) any amounts or benefits
payable pursuant to any employee benefit plan in which the Executive was a
participant prior to the date of his termination, subject, however, to the terms
and provisions of any such employee benefit plan, (iii) reimburse the Executive
for reasonable out-placement services for six (6) months following

6

--------------------------------------------------------------------------------


termination, (iv) reimburse the Executive for relocation expenses, up to
$40,000, if the Executive relocates away from the St. Louis, Missouri area
within six months of termination, and (v) unless the Executive goes to work for
a competitor, give the Executive 90 days after the date of termination to
exercise his vested stock options, subject to the terms of the applicable option
award agreement and certificate.

        Without limiting the foregoing, the Executive shall surrender all
vehicles, credit cards, uniforms, cellular telephones, pagers and other Company
property to the Company prior to any payment to the Executive hereunder.

        Following any notice of termination of employment hereunder, Executive
shall fully cooperate with the Company in all matters relating to the winding up
of his pending work on behalf of the Company and the orderly transfer of such
work to the other professional employees of the Company. On or after the giving
of notice of termination hereunder and during any applicable notice period, the
Company shall be entitled to such full-time or part-time services of Executive
as the Company may reasonably require.

        10.    Discoveries.    The Executive will promptly disclose in writing
to the Company each improvement, discovery, idea, concept and invention relating
to the business of the Company, made or conceived by the Executive either alone
or in conjunction with others while employed by the Company hereunder or within
six (6) months after the termination of such employment. This provision shall
not apply to an invention for which no equipment, supplies, facility or trade
secret information of the Company was used and which was developed entirely on
the Executive's own time, and (a) which does not relate (i) to the business of
the Company or (ii) to the Company's actual or demonstrably anticipated research
or development, or (b) which does not result from any work performed by the
Executive for the Company. The Executive will not disclose any such improvement,
discovery, idea, concept or invention to any person except the Company. Each
such improvement, discovery, idea, concept or invention shall be the sole and
exclusive property of, and is hereby assigned to, the Company, and at the
request of the Company, the Executive will assist and cooperate with the Company
and any person or persons (at the Company's or such other person's expense) from
time to time designated by the Company to obtain for the Company the grant of
any letters patent in the United States and/or such other country or countries
as may be designated by the Company, covering any such improvement, discovery,
idea, concept or invention and will in connection therewith execute such
applications, statements, assignments or other documents, furnish such
information and data and take all such other action (including, without
limitation, the giving of testimony) as the Company may from time to time
reasonably request.

7

--------------------------------------------------------------------------------

        11.    Non-Disclosure And Non-Competition.    

        (a)  The Executive recognizes and acknowledges that he will have access
to certain confidential information of the Company, including but not limited
to, trade secrets, customer lists, sales records, future casino development
plans and other proprietary commercial information, and that such information
constitutes valuable, special and unique property of the Company. The Executive
agrees that he will not, for any reason or purpose whatsoever, during or after
the term of his employment, disclose any of such confidential information to any
party without express authorization of the Company, except as necessary in the
ordinary course of performing his duties hereunder.

        (b)  The Executive agrees with the Company that during the term of his
employment with the Company (or any affiliate or subsidiary of the Company) and
for a period of one (1) year following the termination of his employment with
the Company (or any affiliate or subsidiary of the Company), he will not,
without prior written consent of the Company, engage directly or indirectly in
any business (either financially or as a shareholder, employee, officer,
partner, independent contractor or owner, or in any other capacity calling for
the rendition of personal service or acts of management, operation or control)
which owns, operates or manages casinos, bingo parlors, gaming facilities or
other businesses competitive with the Company within the Territory (as
hereinafter defined); provided, however, that Executive may own up to three
percent (3%) of any class of securities of a corporation engaged in such a
competitive business if such securities are listed on a national securities
exchange or registered under the Securities Exchange Act of 1934.

        (c)  The Executive further agrees that for a period of ninety (90) days
following the termination of his employment with the Company (or any affiliate
or subsidiary of the Company), he will not, without prior written consent of the
Company, recruit any other Company employees away from the Company, except that
the Executive may recruit the employee who served as his secretary or direct
assistant.

        (d)  The term "Territory" as used herein shall mean a 150 mile radius of
each casino, bingo parlor or gaming facility being operated or managed by the
Company or for which the Company has either received a local community
endorsement or filed for a gaming license as of the date of termination; except
for any casino, bingo parlor or gaming facility in Las Vegas, Nevada.

        (e)  The Executive acknowledges that his compliance with the agreements
in paragraphs 11(a) and 11(b) hereof is necessary to protect the good will and
other proprietary interests of the Company and that he is one of the principal
executives of the Company and conversant with its affairs, its trade secrets,
its customers and other proprietary information. The Executive acknowledges that
a breach of his agreements in paragraphs 11(a) and 11(b) hereof will result in
irreparable and continuing damage to the Company and the business of the
Company, for which there will be no adequate remedy at law; and agrees that in
the event of any breach of the aforesaid agreements in paragraphs 11(a) and
11(b), the Company and its successors and assigns shall be entitled to
injunctive relief of 50% of the Executive's annual Base Salary and to such other
and further relief as may be proper. The Executive further agrees that in the
event of any breach of the agreement in paragraph 11(c), the Company and its
successors and assigns shall be entitled to injunctive relief of 100% of the
Executive's annual Base Salary and to such other and further relief as may be
proper.

        (f)    Survival.    The provisions set forth in this Section shall
survive termination of this Agreement.

        (g)    Unenforceability.    If any provision(s) of this Section shall be
found invalid or unenforceable, in whole or in part, then such provision(s)
shall be deemed to be modified or

8

--------------------------------------------------------------------------------




restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

        12.    Insurance and Indemnification.    The Company shall maintain the
Executive as an insured party on all directors' and officers' insurance
maintained by the Company for the benefit of its directors and officers on at
least the same basis as all other covered individuals and provide the Executive
with at least the same corporate indemnification as it provides to its other
senior officers.

        13.    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding between the Company and the Executive and supersedes
all prior agreements and understandings, written or oral, relating to the
subject matter hereof, Agreement.

        14.    Amendments.    Any amendment to this Agreement, including any
extensions or renewal of the term of employment of Executive, shall be made in
writing and signed by the parties hereto.

        15.    Enforceability.    If any provision of this Agreement shall be
held invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from the
Agreement as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.

        16.    Governing Law.    The validity and effect of this Agreement shall
be governed exclusively by the laws of the State of Illinois, excluding the
"conflicts of laws" rules of that state.

        17.    Assignment.    

        (a)  The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company, subject to the provisions set forth in Section 7 hereof.

9

--------------------------------------------------------------------------------



        (b)  This Agreement and the obligations created hereunder may not be
assigned by the Executive. Upon the Executive's death this Agreement will inure
to the benefit of Executive's heirs, legatees and legal representatives of the
Executive's estate.

        18.    Withholding.    The Company may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

        19.    Notices.    All notices required or permitted to be given
hereunder shall be in writing and shall be deemed to have been received when
personally delivered, or on the date of written confirmation of receipt by
(i) overnight carrier, (ii) telecopy, (iii) registered or certified mail, return
receipt requested, addressee only, postage prepaid, or (iv) such other method of
delivery that provides a written confirmation of delivery. Notice to the Company
shall be directed to:

Argosy Gaming Company
219 Piasa Street
Alton, IL 62002
Attn: General Counsel

With a Copy to:

Winston & Strawn
35 West Wacker Drive
Chicago, IL 60601
Attn: Michael S. Melbinger

        The Company may change the person and/or address to whom the Executive
must give notice under this Section by giving the Executive written notice of
such change, in accordance with the procedures described above. Notices to or
with respect to the Executive will be directed to the Executive, or to the
Executive's executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive's
home address on the records of the Company.

        20.    Waiver.    No claim or right arising out of a breach or default
under this Agreement can be discharged in whole or in part by a waiver of that
claim or right unless the waiver is supported by consideration and is in writing
and executed by the aggrieved party hereto or its or his duly authorized agent.
A waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of any prior or
subsequent compliance therewith, and such provision shall remain in full force
and effect.

        21.    Consultation With Counsel.    Executive acknowledges that he has
had a full and complete opportunity to consult with counsel of the Executive's
own choosing concerning the terms, enforceability and implications of this
Agreement, and the Company has made no representations or warranties to the
Executive concerning the terms, enforceability or implications of this Agreement
other than as are reflected in this Agreement. The Company will reimburse the
Executive for reasonable legal fees and expenses incurred in connection with the
negotiation of this Agreement, up to $5,000.00.

        22.    Attorneys' Fees.    In the event any legal action to enforce the
terms and conditions of this Agreement is commenced, reasonable attorneys' fees,
court costs and all reasonable costs of litigation shall be awarded to the
prevailing party.

        23.    Severability.    If any provisions(s) of this Agreement shall be
found invalid or unenforceable by a court of competent jurisdiction, in whole or
in part, then it is the parties' mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement shall be construed and enforced to the
maximum extent permitted by

10

--------------------------------------------------------------------------------


law, as if such provision(s) had been originally incorporated herein as so
modified or restricted, or as if such provision(s) had not been originally
incorporated herein, as the case may be.

        24.    Survival.    All Sections of this Agreement survive beyond the
Employment Term except as otherwise specifically stated.

        25.    Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning thereof.

        26.    Counterparts.    The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

              ARGOSY GAMING COMPANY                    
/s/  RICHARD J. GLASIER      

--------------------------------------------------------------------------------

RICHARD J. GLASIER   By:   /s/  JAMES B. PERRY      

--------------------------------------------------------------------------------

        Its:   CHIEF EXECUTIVE OFFICER

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

Amendment
of
Employment Agreement of Richard J. Glasier

        WHEREAS, Argosy Gaming Company (the "Company") and Richard J. Glasier,
(the "Executive") entered into an Employment Agreement dated July 9, 2002 (the
"Amendment"), and the Company and the Executive now wish to amend the Agreement.

        NOW, THEREFORE, in consideration of the agreement herein contained, and
pursuant to the amendment authority of Section 14 of the Agreement, the Company
and the Executive hereby agree to amend the Agreement, effective as of July 9,
2002, by substituting the following for Section 6(c) of the Agreement:

        "(c) The Company shall pay the Executive a signing bonus of Four Hundred
Fifty Thousand Dollars ($450,000), as soon as practicable after the Effective
Date."

        IN WITNESS WHEREOF, the parties have executed this Amendment effective
as of the date first above written.

              ARGOSY GAMING COMPANY                    
/s/  RICHARD J. GLASIER      

--------------------------------------------------------------------------------

RICHARD J. GLASIER   By:   /s/  DALE R. BLACK      

--------------------------------------------------------------------------------

        Its:   Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



Employment Agreement of Richard J. Glasier
RECITALS
